Case: 4:17-cv-02455-CDP Doc. #: 178 Filed: 06/17/19 Page: 1 of 4 PageID #: 4197



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MALEEHA AHMAD, et al.,                        )
                                              )
                       Plaintiffs,            )
                                              )
       v.                                     )       No. 4:17-cv-2455 CDP
                                              )
CITY OF ST. LOUIS, MISSOURI,                  )
                                              )
                       Defendant.             )



                      Plaintiffs’ Corrected Motion for Show Cause Order

       Under Federal Rule of Civil Procedure 45(e), Plaintiffs respectfully move for an order for

non-party St. Louis County to show cause as to why it should not be held in contempt for its

failure to respond to Plaintiffs’ valid, properly served subpoena ducus tecum.

       In accordance with E.D.Mo. L.R. 3.04, Plaintiffs’ counsel certifies that she met and

conferred with counsel for St. Louis County, Robert Fox, via telephone most recently on June

12, 2019, at approximately 11 a.m., but after sincere, amiable efforts to resolve the dispute they

were unable to timely reach an accord. Plaintiffs further state that:

   1. On March 19, 2019, Plaintiffs caused a subpoena ducus tecum of the records custodian of

       the St. Louis County Police Department to be personally served upon the department. See

       Ex. 1, Subpoena; Ex. 2, Affidavit of Special Process Server. The subpoena gives a

       production deadline of April 2, 2019 (14 days from service of process).

   2. Plaintiffs’ counsel discussed the subpoena with counsel for St. Louis County police

       department, Robert Fox, on March 27 and April 1, via email and telephone. Counsel did

       not lodge any objections to the subpoena and has not requested that the subpoena be

       quashed or modified.


                                                  1
Case: 4:17-cv-02455-CDP Doc. #: 178 Filed: 06/17/19 Page: 2 of 4 PageID #: 4198



  3. One of the categories of records responsive to the subpoena is emails. Upon

     acknowledgment of receipt, Mr. Fox requested that Plaintiffs suggest email search terms,

     which Plaintiffs’ counsel promptly provided. St. Louis County counsel also requested

     additional time to comply with the subpoena, which Plaintiffs consented to.

  4. On April 15, 2019, the undersigned Plaintiffs’ counsel spoke with Mr. Fox in more detail

     about the County police department’s email search capability. Mr. Fox said he would

     connect Plaintiffs’ counsel directly with St. Louis County information technology, but

     that connection was not forthcoming.

  5. On May 9, 2019, Mr. Fox called Plaintiffs’ counsel and left a voicemail in which he

     stated that his office was still working on the subpoena.

  6. On June 12, 2019, the undersigned Plaintiffs’ counsel spoke with Mr. Fox via telephone

     and inquired about when and in what manner the County’s obligations under the

     subpoena ducus tecum would be fulfilled. Plaintiffs’ counsel told Mr. Fox that the

     discovery period had ended; that Plaintiffs had sought an extension of the compel

     deadline with the consent of Defendant City of St. Louis and the permission of the Court;

     and that the extended deadline was the following week. Although Mr. Fox stated that he

     and his colleagues were working to respond to the subpoena, he stated that the responsive

     emails were voluminous and he was unable to provide an estimate of when the

     production would be completed.

  7. The records Plaintiffs seek from St. Louis County police department are relevant to their

     claims, but they have received no documents in response to their valid, timely and

     properly served subpoena ducus tecum.




                                              2
Case: 4:17-cv-02455-CDP Doc. #: 178 Filed: 06/17/19 Page: 3 of 4 PageID #: 4199



     WHEREFORE they respectfully request the Court issue an order to non-party St. Louis

     County, pursuant to Rule 45(e), to show cause why it should not be held in contempt for

     failing to comply with Plaintiffs’ subpoena ducus tecum.




                                                 Respectfully submitted,

                                                 /s/ Jessie Steffan
                                                 Anthony E. Rothert, #44827MO
                                                 Jessie Steffan, #64861MO
                                                 Omri E. Praiss, #41850
                                                 ACLU of Missouri Foundation
                                                 906 Olive Street, Suite 1130
                                                 St. Louis, Missouri 63101
                                                 (314) 652-3114
                                                 arothert@aclu-mo.org
                                                 jsteffan@aclu-mo.org
                                                 opraiss@aclu-mo.org

                                                 Gillian R. Wilcox, #61278MO
                                                 406 West 34th Street, Suite 420
                                                 Kansas City, Missouri 64111
                                                 ACLU of Missouri Foundation
                                                 (816) 470-9938
                                                 gwilcox@aclu-mo.org
                                                 Attorneys for Plaintiffs




                                             3
Case: 4:17-cv-02455-CDP Doc. #: 178 Filed: 06/17/19 Page: 4 of 4 PageID #: 4200



                                     Certificate of Service

       I certify that a copy of the foregoing was served via electronic mail and First Class mail

upon Mr. Robert Fox, St. Louis County Counselor’s Office, 41 S. Central Avenue, 9th Floor,

Clayton, MO 63105, and was filed electronically and served by operation of the CM/ECF system

on all counsel of record on June 17, 2019.

                                                     /s/ Jessie Steffan




                                                4
